Citation Nr: 1822686	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for residuals of a traumatic brain injury with a cognitive disorder and posttraumatic stress disorder.

2.  Entitlement to a compensable initial rating for migraine headaches from May 28, 2010 to July 11, 2012.

3.  Entitlement to a rating in excess of 30 percent for migraine headaches from July 12, 2012 to the present.

4.  Entitlement to an initial rating in excess of 10 percent for left foot pes planus.

5.  Entitlement to an initial rating in excess of 10 percent for right foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.  In November 2017, the Veteran appeared at a Board hearing before the undersigned.

The issues of entitlement to initial ratings in excess of 10 percent for right and left foot pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2017, the Veteran withdrew his appeal concerning his claims of entitlement to an initial rating in excess of 70 percent for residuals of a traumatic brain injury with a cognitive disorder and posttraumatic stress disorder, to an initial compensable rating for migraine headaches from May 28, 2010 to July 11, 2012, and to a rating in excess of 30 percent for migraine headaches since July 12, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to an initial rating in excess of 70 percent for residuals of a traumatic brain injury with a cognitive disorder and posttraumatic stress disorder, to an initial compensable rating for migraine headaches from May 28, 2010 to July 11, 2012, and to a rating in excess of 30 percent for migraine headaches since July 12, 2012 have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the November 2017 Board hearing, the Veteran requested to withdraw the issues of entitlement to increased ratings for residuals of a traumatic brain injury with a cognitive disorder and posttraumatic stress disorder, and for migraine headaches.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.


ORDER

The appeal concerning a claim of entitlement to an initial rating in excess of 70 percent for residuals of a traumatic brain injury with a cognitive disorder and posttraumatic stress disorder is dismissed.

The appeal concerning a claim of entitlement to a compensable initial rating for migraine headaches from May 28, 2010 to July 11, 2012 is dismissed.

The appeal concerning a claim of entitlement to a rating in excess of 30 percent for migraine headaches from July 12, 2012 to the present is dismissed.


REMAND

At a November 2017 Board hearing, the Veteran testified that he had swelling, tenderness, and difficulty walking due to his bilateral pes planus.  The claimant stated that he had tried using insoles with his shoes, but that this made his pain worse.  He stated that his doctor had told him that his bilateral foot problems were moderate to severe and could not be treated with orthotics.  He stated that he could stand or walk for 5 to 45 minutes before he needed to rest, and that he had flare ups several times a week.  The Veteran stated that he also suffers from plantar fasciitis, in addition to pes planus, and that this started in service.

In a March 2010 pre-discharge compensation claim, the Veteran requested entitlement to service connection for pes planus and plantar fasciitis.  In a March 2011 rating decision, the Veteran was granted entitlement to service connection for right and left foot pes planus, each evaluated as 10 percent disabling.  The rating decision noted that the August 2010 examiner found that the Veteran had pes planus and resolved metatarsal stress fractures.  The March 2011 rating decision noted that the August 2010 examiner found no evidence of plantar fasciitis.

The Veteran has not been afforded a VA examination since March 2010, and his VA treatment records have not been obtained since February 2014.  The Veteran has also submitted a treatment record sheet indicating that he received private treatment for his plantar fasciitis and pes planus in April 2014, but it does not appear that an attempt has been made to request the Veteran's complete private treatment records.  The Board finds that a new VA examination and all recent, relevant records are needed prior to readjudication.

In December 2017, the Veteran submitted a Disability Benefits Questionnaire regarding his pes planus and plantar fasciitis.  This questionnaire indicated that the Veteran had moderately severe impairment of his bilateral feet due to his pes planus and plantar fasciitis.  The RO has rated the Veteran's bilateral feet pes planus under Diagnostic Codes 5276-5284, which apply to both pes planus (flatfoot) and other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 (2017).  At this time the Veteran is only service connected for pes planus.  The United States Court of Appeals for Veterans Claims has held that for conditions that are specifically listed in the Rating Schedule, VA regulations do not allow for that condition to be rated by analogy to another disorder.  Copeland v McDonald, 27 Vet. App. 333, 336 (2015); Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  As such, the Veteran's service-connected pes planus can currently only be rated solely under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As noted, the Veteran has not yet been granted entitlement to service connection for plantar fasciitis or any other foot disorder in addition to his pes planus.  Significantly, however, at his November 2017 Board hearing, the appellant discussed how he had plantar fasciitis in service and he argued that plantar fasciitis should be a service-connected bilateral foot disability.  The Board therefore requests that the VA examiner also discuss whether the Veteran has plantar fasciitis or any other foot disorder which is as likely as not related to his service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records, to specifically include any treatment of his bilateral foot disorders.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

2. Obtain all outstanding, pertinent treatment records from the VA Medical Center in Salisbury, North Carolina since February 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his pes planus and to discuss the etiology of any other foot disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  Following the examination, the examiner must address the following:

a) Evaluate the current severity of the Veteran's bilateral pes planus.

Please specifically discuss whether, and to what extent, the Veteran experiences additional functional loss due to pain, during flare-ups, and with repeated use, to the extent possible.

b) What, if any, other diagnoses cause disability of either or both the right and left feet?  Does the Veteran have, or has he had at any time since he separated from service in 2010, a diagnosis of right or left plantar fasciitis?

c) For foot disorder diagnosis found other than pes planus, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in or otherwise related to the Veteran's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted in full, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


